Title: To George Washington from Thomas Law, 28 September 1797
From: Law, Thomas
To: Washington, George



Dear Sir,
Washington Septr 28th 1797

If you approve of the enclosed plan, you will be kind enough to give it some aid, & with the fostering support of your name no

doubt all the Shares will be taken—should you disapprove you will tear it & excuse the liberty I take to which I am prompted by a wish to adopt every means for the promotion of this new Establishment. A good Tavern will answer to the keeper of it & will encourage a Hair dresser Butcher & other useful members of Society to settle around it.
The Capitol progresses fast & the Presidents house is covered in—to descend from great inanimate things to small lively ones let me inform you that Eliza & our little girl are in perfect health, but Mr Fayette will inform you more particularly. With affectionate & respectful remembrances to Mrs Washington I remain With Sincere esteem & regard Yr Most Obliged

Thomas Law

